BERDON, J.,
dissenting. I would grant certification to review the following issues:
1. Whether the Appellate Court correctly refused to review the defendant’s claim that the trial court was derelict in failing to inquire into the defendant’s midtrial assertion to the court that as a result of the defendant’s indigence he was denied investigation and preparation of his case, and thereby denied his due process rights to effective representation, assistance of counsel, and a fair opportunity to defend against the state’s accusations, and his right to equal protection of the laws? See State v. Webb, 238 Conn. 389, 414 n.24, 680 A.2d 147 (1996) (where the defendant’s claim, as in this case, is “based on the undisputed facts in the record, that, as a matter of law, judicial conduct denied him his sixth amendment right to counsel,” the claim is reviewable on direct appeal).
2. Whether the Appellate Court correctly held that the trial court did not abuse its discretion in excluding defense witness Lee Bember’s testimony of a third party’s confession that he shot the victim, and that the defendant’s constitutional right to present a defense was not compromised by this exclusion? See Siemon v. Stoughton, 184 Conn. 547, 555, 440 A.2d 210 (1981). (“A defendant may give evidence concerning a third party’s involvement with the crime, as long as there is some evidence which directly connects the third party with the crime.”)
KATZ, J., did not participate in the consideration or decision of this petition.